TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-15-00679-CV


                                        E. K., Appellant

                                                v.

                                       A. M. J., Appellee




               FROM THE 22ND DISTRICT COURT OF COMAL COUNTY
         NO. C2015-0659A, HONORABLE JACK H. ROBISON, JUDGE PRESIDING

                                           ORDER

PER CURIAM

               The reporter’s record in this appeal was originally due to be filed on November 2,

2015. By request to this Court dated November 6, 2015, Mary Scopas requested an extension of

time.

               The Texas Rules of Appellate Procedure prohibit this Court from granting

extensions of over 10 days for the filing of reporters’ records in accelerated appeals, including

those from suits for termination of parental rights. See Tex. R. App. P. 35.3(c). Further, any

extensions of time granted for the filing of the reporters’ records may not exceed 30 days

cumulatively. See Tex. R. App. P. 28.4(b)(2). Accordingly, Mary Scopas is hereby ordered to

file the reporter’s record in this case on or before November 16, 2015. If the record is not filed

by that date, Scopas may be required to show cause why she should not be held in contempt of

court.

               It is ordered on November 10, 2015.



Before Chief Justice Rose, Justices Pemberton and Field